Case: 11-50341     Document: 00511669307         Page: 1     Date Filed: 11/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 17, 2011
                                     No. 11-50341
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROBERTO ANTONIO DAVILA, also known as Robert Davila,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:93-CR-184-3


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Following a jury trial, Roberto Antonio Davila, federal prisoner # 55777-
098, was convicted of conspiring to possess marijuana with intent to distribute
as well as distributing marijuana; he was sentenced to serve life in prison and
a three-year term of supervised release. This court is now presented with his
request to proceed in forma pauperis (IFP) in an appeal from the district court’s
dismissal of his motion for a writ of audita querela, which sought relief based on
United States v. Booker, 543 U.S. 220 (2005), and its progeny.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50341    Document: 00511669307      Page: 2    Date Filed: 11/17/2011

                                  No. 11-50341

      By moving for leave to proceed IFP on appeal, Davila attacks the district
court’s certification that his appeal is not taken in good faith because it presents
no nonfrivolous issues. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
Davila maintains that the writ of audita querela is available to him because
Booker was unavailable when he was sentenced and because he would receive
a significantly less harsh sentence if the principles enunciated in Booker were
applied to his case. The writ of audita querela is not the proper procedural
vehicle for this claim because redress is available under 28 U.S.C. § 2255. See
United States v. Miller, 599 F.3d 484, 488 (5th Cir. 2010); United States v.
Banda, 1 F.3d 354, 356 (5th Cir. 1993). Moreover, Davila’s inability to meet the
requirements for bringing a successive § 2255 motion does not render the § 2255
remedy unavailable. See Tolliver v. Dobre, 211 F.3d 876, 878 (5th Cir. 2000).
      This appeal is without arguable merit and is thus frivolous. See Howard
v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Consequently, Davila’s request for
leave to proceed IFP is denied, and the appeal is dismissed. See 5TH CIR. R. 42.2.
      IFP MOTION DENIED; APPEAL DISMISSED.




                                         2